           Case 1:20-cv-03515-PAE Document 49 Filed 11/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


IN RE JP MORGAN TREASURY FUTURES                             Case No. l:20-cv-03515 (PAE)
SPOOFING LITIGATION



                NOTICE AND ORDER OF WITHDRAWAL OF COUNSEL

       Pursuant to Local Rule 1.4 and subject to the approval of the Court, Plaintiff John Grace

hereby withdraws the appearance of Vincent J. Ward as counsel in the above-captioned action.

Plaintiff and the proposed class will continue to be represented in this matter by their remaining

counsel.



Dated: November 12, 2020                      /s/ Vincent J. Ward
                                              Vincent J. Ward (admitted pro hac vice)
                                              FREEDMAN BOYD HOLLANDER GOLDBERG
                                                URIAS & WARD P.A.
                                              20 First Plaza NW, Suite 700
                                              Albuquerque, NM 87102
                                              (505) 842-9960; Fax: (505) 842-0761
                                              jg@fbdlaw.com

                                              Counsel for Plaintiff John Grace


       SO ORDERED.


                                                 PaJA.�
                                              PAUL A. ENGELMAYER
                                              United States District Judge

Dated: November 25       , 2020
      New York, New York
